NEWMAN, District Judge,
after stating the facts as above, delivered the opinion of the court.
Conceding that the question asked by the court of T. N. Vass, the father-in-law of the deceased, whether, “with the property and credit you had, could you have borrowed $259.62,” and the answer elicited, were irrelevant, and that the question should not have been asked, nor the answer permitted, it could not really have any material effect on the minds of the jury one waj' or the other. There can be little, if any, doubt, under the evidence, of Vass’ ability to have assisted Fitzpatrick in arranging satisfactorily the comparatively small amount of shortage to the Standard Oil Company, and especially in view of the apparent lenient disposition of-the representative of the surety company. The only matter upon which any stress might be laid is as to Fitzpatrick’s apparent un-. willingness to call upon his father-in-law for assistance. In this view of the matter, the admission of Vass’ answer as to his ability to raise $259.62, even if error, could not have sufficiently influenced the verdict for it to be regarded as reversible error here.
*697The main question here is whether, under the evidence in this case, it was the duty of the court to have directed a verdict in favor of the defendant. Did the evidence require such a verdict and no other, or was the case such that the court was justified in submitting it to the jury for determination?
There is no error in the charge of the court, or in its action on the requests to charge. The case, on the law, was submitted fully and fairly to the jury.
The plaintiff having shown the death of Fitzpatrick, and the defendant claiming that the cause of death was one excepted from the operation of the policy or benefit certificate, it was incumbent on it to show, to the reasonable satisfaction of the jury, this fact. Home Benefit Association v. Sargent, 142 U. S. 691, 12 Sup. Ct. 332, 35 L. Ed. 1160; Union Mutual Life Ins. Co. v. Payne, 105 Fed. 172, 45 C. C. A. 193; Fidelity & Casualty Co. v. Love, 111 Fed. 773, 49 C. C. A. 602.
The jury was instructed by the presiding judge to this effect; that is, that the burden was on the defendant to show that the cause of death came within the exception of the policy as claimed. The duty of the trial judge in a case like this was before this court in the case last named (Fidelity & Casualty Co. v. Love), and in that case Circuit Judge Shelby, speaking for the court, says:
“Whether Noah committed suicide or not was a question of fact. He was found dead on his bed, only partly dressed, with his feet on the floor, with a pistol loosely grasped in his hand. There was some evidence as to the range of the ball that passed through his head, which tended, or at least was offered, to show that he did not fire the fatal shot. But if it be conceded, as the weight of the evidence seemed to show almost, if not quite, conclusively, that the deceased held the pistol that fired the shot, it is not absolutely certain that he committed suicide. No one saw the shooting. Whether it was accidental or intentional is a matter of surmise. There is evidence tending to show that he was despondent and probably tired of life, and evidence tending to the contrary. There is conflict even as to the wound and its location. The evidence is not entirely inconsistent with the theory of accidental killing. The evidence is presented in detail and at length in the record, and it would serve no useful purpose to state it. In a case very much like this one in many of its features, the Supreme Court has recently hell that the trial court did not err in submitting the question of suicide to the .fury.” Supreme Lodge v. Beck, 181 U. S. 49, 21 Sup. Ct. 532, 45 L. Ed. 741.
In the case of Supreme Lodge v. Beck, suicide was the defense; and Mr. Justice Brewer, in the opinion, discussing the alleged error of refusal to direct a verdict, and after stating the facts in that case, uses this expression; “Under these circumstances, it is impossible to say that, beyond dispute, he committed suicide.” And it was then determined that there was no error in the trial court’s refusal to direct a verdict, and submitting to the jury the question of whether Beck committed suicide. Under the evidence in this case “it is impossible to say that, beyond dispute” Fitzpatrick committed suicide. If it were necessary to do so, much could be cited from the evidence in favor of the fact that Fitzpatrick did not intentionally kill himself. He was a young man, apparently in good health, happily married. His relations with his wife and with her family — they all living together — appear to have been ex*698cellent. Even if he hád ever used intoxicants to excess, he certainly did not do so at the time of his death — at least, not to such an extent as to justify despondency. His shortage to the Standard Oil Company is not shown to be a criminal one, and the amount was not such, in view of the attitude of the agent of the surety company in the matter, as to make him at all hopeless about arranging it. However this may be, and in any view of the facts, they were not such, in our opinion, as to require the court to direct a verdict in favor of the defendant.
The presiding judge saw the witnesses on the stand, heard the evidence delivered, and refused to direct a verdict; considering it a matter for the jury to determine. The jury, having a like opportunity to see and hear the witnesses, found a verdict for the plaintiff. Under these circumstances, we would not be justified in interfering with the conclusion reached.
The judgment of the Circuit Court is affirmed.